The opinion of the court was delivered by
Dunbar, J.
This case involves simply the construction of a statute and admits of very little discussion. We think, however, that construing of § 8, ch. 77, Laws 1895, p. 137, which provides that “ all field notes,” etc., “shall be collected by the surveyor, perfected and recorded in his office in the same manner as records of surveys are required to be made by the provisions of this act,” in connection with §5 of the same act, which excepts from the record which the surveyor is authorized to make, surveys of highways, the construction placed upon the statute by the lower court is not justified, and that the exception in § 5 must be considered to apply also to the provisions of § 8.
The judgment will be reversed and the cause remanded to the lower court with instructions to sustain the demurrer to the complaint.
Hoyt, G. J., and Anders and Scott, JJ., concur.
Gordon, J., dissents.